UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the year ended December 31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number 33-25126-D Medefile International, Inc. (Exact name of small business issuer as specified in its charter) Nevada 85-0368333 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 301 Yamato Road, Suite 3155 Boca Raton, FL 33413 (Address of principal executive offices) (973) 993-8001 (Issuer's telephone number) Copies to: Richard A. Friedman, Esq. Sichenzia
